Argued October 31, 1927.
Defendant complains (1) that its motion for judgment n.o.v. was refused, and (2) that the verdict was so excessive as to require a re-trial.
Plaintiff was a guest, occupying with three others, the rear seat of an automobile that was struck by defendant's street car at 61st and Vine Streets in Philadelphia shortly after midnight August 28, 1924.
There was evidence to support the averment that defendant was negligent; we may therefore not interfere with the verdict on the first ground urged.
Defendant's street car moved east on Vine Street (50 feet wide between curbs) and approached 61st Street (40 feet wide between curbs), without warning and at a rate of speed variously described as excessive by witnesses for plaintiff, but at least at a rate sufficient to continue on Vine Street a car length east of the house line of 61st Street, pushing the automobile ahead of it and throwing two of its occupants into the street.
Plaintiff also introduced in evidence, without objection, *Page 292 
an ordinance of Philadelphia providing that street cars shall, in the circumstances described in the ordinance, make a full stop or a safety stop; defendant's car did neither: see Murphy v. P.R.T. Co., 285 Pa. 399, 403; Boyle v. P.R.T. Co., 286 Pa. 536, 540.
There was evidence that as the driver of the automobile coming north on 61st Street approached Vine Street he blew his horn; that when the automobile had reached the Vine Street house line, the street car was leaving a street 140 feet west of the west house line of 61st Street; that when struck, the front wheels of the automobile had already crossed the north rail of the car tracks.
No complaint is made of the charge to the jury, in which the contributory negligence of plaintiff was submitted.
The verdict is not excessive within the familiar rule applied in Woolheater v. Mifflin Twp., 74 Pa. Super. 557, 560, and cases following it.
Judgment affirmed.